       Case 8:04-cr-00235-DKC Document 2064 Filed 02/11/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
                            SOUTHERN DIVISION
____________________________________
                                     )
UNITED STATES                        )
                                     )
                                     ) Case No. DKC-04-0235
            v.                       )
                                     )
                                     )
GWENDOLYN LEVI,                      )
                                     )
            Defendant.               )
____________________________________)

     SUPPLEMENT IN SUPPORT OF AMENDED MOTION FOR REDUCED
             SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A)(i)

      Gwendolyn Levi, through undersigned counsel, supplements her amended

motion for a reduced sentence of time served under 18 U.S.C. § 3582(c)(1)(A)(i). See

ECF No. 1998. The government opposes the requested relief, arguing inter alia, that

Ms. Levi has not presented “extraordinary and compelling” reasons for relief because

the Bureau of Prisons (“BOP”) transferred her to home confinement pursuant to its

authority under the CARES Act. See ECF No. 2033. Though the government does not

argue that the transfer rendered Ms. Levi’s motion moot, it contends that it

“negate[s]” the risks she would contract COVID-19 in a crowded correctional facility.

ECF No. 2033, at 3.

      As Ms. Levi explains in her amended motion, reply, and opposition to the

government’s motion for leave to file a sur-reply, the government’s argument is

misplaced. See ECF Nos. 1998, 2018, 2034. Ms. Levi is still serving a custodial

sentence that this Court has the authority to reduce upon a showing of “extraordinary


                                         1
       Case 8:04-cr-00235-DKC Document 2064 Filed 02/11/21 Page 2 of 4



and compelling” reasons to do so. The BOP’s decision to confine Ms. Levi at home does

not lessen the “extraordinary and compelling” reasons presented for reducing her

sentence to time served. Indeed, Judge Grimm implicitly recognized as such when he

granted a sentence reduction for a defendant who had been transferred to home

confinement under the CARES Act. See United States v. Findley, No. PWG-17-0315,

ECF No. 51 at 1 & n.3 (D. Md. Jan. 29, 2021). As Judge Grimm explained, “[a]lthough

on home confinement, [the defendant] remains within the BOP’s legal custody and is

subject to being returned to a prison facility.” Id. at 1 n.3.

       Indeed, a recent memorandum opinion from the Department of Justice Office

of Legal Counsel (“OLC”) confirms that Ms. Levi can—and will—be returned to the

BOP after the pandemic ends. On January 15, 2021, the OLC issued a memorandum

opinion stating that, once the CARES Act’s covered emergency period ends, or the

Attorney General revokes the requisite finding that emergency conditions are

materially affecting the functioning of the BOP, the BOP will be “required” to recall

prisoners unless they are otherwise eligible for home confinement under 18 U.S.C. §

3624(c)(2). See Exhibit 1 (Memorandum Opinion). Pursuant to § 3624(c)(2), the BOP

has the authority to place an incarcerated individual on home confinement “for the

shorter of 10 percent of the term of imprisonment of the prisoner or 6 months.” Ms.

Levi, whose projected release date is not until February 8, 2025, will not be eligible

for continued home confinement under § 3624(c)(2) when the covered emergency

period ends or if the Attorney General revokes the finding that emergency conditions

are materially affecting the functioning of the BOP.



                                             2
       Case 8:04-cr-00235-DKC Document 2064 Filed 02/11/21 Page 3 of 4



      The risk of Ms. Levi being returned to the BOP is not hypothetical, as the

government suggests in its proposed sur-reply. The OLC memorandum opinion leaves

no doubt that the day will come, either because the covered emergency period ends or

because the Attorney General decides to revoke the requisite finding, that Ms. Levi,

who has nearly four years remaining on her sentence, will be recalled to serve the

remainder of her term in a correctional setting.

      So far, Ms. Levi, who is 75 years old, has spent more than eight months on

home confinement. She has complied with every condition of release placed on her,

she has maintained consistent communication with her probation officer, and she has

promptly responded to every status check.

                                   CONCLUSION

      For the reasons stated here and in previous filings related thereto, Gwendolyn

Levi respectfully requests that the Court grant her motion for relief under 18 U.S.C.

§ 3582(c)(1)(A)(i) by reducing her sentence to time served.

                                       Respectfully submitted,

                                       JAMES WYDA
                                       Federal Public Defender for the
                                       District of Maryland

                                        /s/ Sapna Mirchandani
                                       Sapna Mirchandani
                                       Assistant Federal Public Defender
                                       6411 Ivy Lane, Suite 710
                                       Greenbelt, MD 20770
                                       Phone: (301) 344-0600
                                       Fax: (301) 344-0019
                                       sapna_mirchandani@fd.org



                                          3
       Case 8:04-cr-00235-DKC Document 2064 Filed 02/11/21 Page 4 of 4



                            CERTIFICATE OF SERVICE

      I hereby certify that on this 11th day of February, 2021, I electronically filed

the foregoing with the Clerk of the Court using the CM/ECF system, which

automatically sends notice of such filing to all registered counsel of record.


                                        _/s/ Sapna Mirchandani
                                        Sapna Mirchandani




                                           4
